Opinion by
McClelland, P. J.
It was conceded by both sides that the merchandise consists of artificial flowers composed in chief value of glass. The sample consisted of a group of three wires, each approximately a foot long, joined together at one end, and for a space of about 2 inches from the joining, wrapped in tinfoil. From that point almost to the end of each of the wires they are covered by a long glass tube which, at regular intervals, has been blown or bulged in such a manner that it appears to be a series of individual beads. There is, however, no separation between each of the bulges, the- entire glass part of the article being in one piece. These bulges were held not to be beads. The claim at 60 percent under paragraph 1518 was therefore sustained.